Title: From Thomas Jefferson to Robert Brent, 19 September 1807
From: Jefferson, Thomas
To: Brent, Robert


                        
                            Sir
                            
                            Monticello Sep. 19. 07.
                        
                        I have just recieved your favor of the 8th. informing me that the board of Trustees for the public school in
                            Washington had unanimously reappointed me their President. I pray you to present to them my thanks for this mark of their
                            confidence, with assurances that I shall at all times be ready to render to the institution any services which shall be in
                            my power. Accept yourself my salutations and assurances of great respect & esteem. 
                        
                            Th: Jefferson
                            
                        
                    